¶35
Madsen, J.
(concurring) —Although I agree with the result reached by the majority, I write separately to point out that the majority mistakenly characterizes a number of administrative rules as interpretations of the antidiscrimination statutes, when they were, in fact, promulgated pursuant to delegated legislative authority and stand as substantive law.
Analysis
¶36 Under RCW 49.60.180(1) and (2), it is an unfair labor practice for an employer to refuse to hire or to discharge any person from employment on the basis of sex. The legislature authorized the Washington State Human Rights Commission to adopt rules to carry out *363the provisions of Washington’s Law Against Discrimination, chapter 49.60 RCW. RCW 49.60.120(3). Pursuant to this grant of legislative authority, the commission adopted WAC 162-30-020, which provides that discrimination because of pregnancy is a form of sex discrimination and states that the rule “explains how the law applies to employment practices that disadvantage women because of pregnancy or childbirth.” WAC 162-30-020(1). The rule states that “[i]t is an unfair practice for an employer, because of pregnancy or childbirth, to . . . [r]efuse to hire or . . . terminate ... a woman.” WAC 162-30-020(3)(a)(i). The rule also states that the “sole exception” is “if an employer can demonstrate business necessity for the employment action.” WAC 162-30-020(3)(b).
¶37 The majority erroneously treats the rule adopted by the commission as only an interpretation of the discrimination statutes. The rule is more, however. WAC 162-30-010 states that chapter 162-30 WAC “interprets and implements the sex discrimination protection of RCW 49.60.180, and provides guidance regarding certain specific forms of sex discrimination.” (Emphasis added.) Thus, RCW 49.60.180(1) and (2) make it an unfair labor practice to discriminate in hiring and firing on the basis of sex, and WAC 162-30-020 expressly provides that discrimination on the basis of pregnancy is sex discrimination under the statute, defines relevant terms, states specifically what constitutes unfair practices because of pregnancy, and provides guidance for leave policies and employee benefits with regard to pregnancy.
¶38 The majority focuses on the word “interprets” in WAC 162-30-010. But this rule also says that chapter 162-30 WAC “implements” the sex discrimination protection of RCW 49.60.180. By its terms, the rule thus states that it does more than interpret. This is in accord with RCW 49.60.120(3), which grants authority to the commission “ [t] o adopt, amend, and rescind suitable rules to carry out the provisions of this chapter, and the policies and practices of the commission in connection therewith.” This *364authority encompasses more than merely interpreting the statutes. As this court recognized in Washington Water Power Co. v. Washington State Human Rights Commission, 91 Wn.2d 62, 69, 586 P.2d 1149 (1978):
The fact that the commission was given broad policy formulation and rule making powers indicates a legislative recognition that all of the circumstances in which discrimination might exist and all of the forms which it might take were not then known and could not be anticipated, and that the diligence and expertise of an administrative agency were needed to achieve the purpose intended in the statute.
¶39 In stating that pregnancy discrimination is sex discrimination, and that pregnancy, the potential to become pregnant, and pregnancy related conditions are all encompassed within the term “pregnancy,” WAC 162-30-020 is more than just interpretive. It provides substantive terms that when given effect mean that an employer who discriminates on the basis of pregnancy violates RCW 49.60.180. The rule also substantively provides that if the employment action is for a legitimate business necessity, no sex discrimination occurs. Ironically, while insisting that the rule is merely interpretive, the majority in fact gives it substantive effect. Majority at 350-52.
¶40 I have no quarrel with the conclusion that the commission’s rules may also be interpretive and therefore helpful in questions of statutory construction where a statute is ambiguous. But I do not agree that WAC 162-30--020 is merely interpretive.
¶41 While the majority’s mischaracterization of the administrative rule as merely interpretive in this case does not alter the result, in future cases the error could have serious consequences. The principles that apply to an appellate court’s review of an agency’s interpretation of a statute are markedly different from the principles that apply to rules promulgated under an agency’s delegated legislative power. Compare, e.g., Bostain v. Food Express, Inc., 159 Wn.2d 700, 713-17, 153 P.3d 846 (2007) (discuss*365ing principles applying to an agency’s interpretive rules) and Edelman v. State ex rel. Pub. Disclosure Comm’n, 152 Wn.2d 584, 99 P.3d 386 (2004) (same), with, e.g., Campbell v. Dep’t of Soc. & Health Servs., 150 Wn.2d 881, 892-96, 83 P.3d 999 (2004) (discussing principles that apply to an agency’s rule promulgated pursuant to a delegation of legislative authority) and Fahn v. Cowlitz County, 93 Wn.2d 368, 610 P.2d 857 (1980) (same). See generally Ass’n of Wash. Bus. v. Dep’t of Revenue, 155 Wn.2d 430, 120 P.3d 46 (2005) (discussing differences between rules promulgated under delegated legislative authority, which have the force of law, and an agency’s interpretative rules). Unless the agency exceeds its delegated authority or acts in contravention of constitutional restrictions, an appellate court must apply the same construction rules to an agency’s rule promulgated pursuant to a grant of legislative authority as to a statute enacted by the legislature. Rules regarding an agency’s interpretation of statutes are not as deferential.
¶42 I concur in the result reached by the majority.
C. Johnson and Fairhurst, JJ., concur with Madsen, J.